Citation Nr: 1040309	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a lumbar spine 
disability (back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969, with prior active duty for training (ACDUTRA) from December 
1965 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision (issued in September 2006) 
from the Department of Veterans Affairs (VA) Regional Office (RO 
above.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss that is due to any incident or event in 
active military service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a lumbar spine 
disability that is due to any incident or event in active 
military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).  

2.  A lumbar spine disability was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not preclude service connection for 
hearing loss that first met the regulations requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a 
claimant who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of all 
the evidence of record including that pertinent to service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 
Vet. App. at 159-60.  

The Veteran has asserted that service connection is warranted 
because his current bilateral hearing impairment is related to 
his service in Vietnam.  Specifically, the Veteran has reported 
that he incurred acoustic trauma while serving as a combat 
engineer in Vietnam.  See March 2007 Informal Conference Report.  
He has also reported his military occupational specialty (MOS) in 
Vietnam was an Explosives Ordnance and Demolition Specialist, 
which required that he handle and be responsible for explosives.  
He has reported that his duties exposed him to explosive 
demolition acoustics, other noise producing weapon devices, and 
war equipment.  

The Veteran's DD Form 214 reflects that his MOS was a combat 
engineer, but there is no indication that he also served as an 
Explosive Ordnance and Demolition Specialist.  Nevertheless, the 
Veteran is competent to provide information regarding events of 
which he has personal knowledge, including the types of duties to 
which he was assigned during service.  Therefore, his report of 
serving as an Explosive Ordnance and Demolition Specialist and 
incurring acoustic trauma as a result thereof is considered 
competent lay evidence.  

Despite the competent lay evidence of in-service noise exposure, 
the Board notes that the service treatment records reflect that 
the Veteran's hearing was within normal limits throughout 
service.  Indeed, the evidence reflects that the Veteran's 
hearing was normal bilaterally at audiograms conducted throughout 
service, including at his entrance and separation examinations in 
April 1968 and August 1969, respectively.  In addition, there is 
no indication that the Veteran complained of or sought treatment 
for impaired hearing at any time during service.  Therefore, the 
Board finds probative that, despite the evidence of in-service 
noise exposure, the evidence reflects that the Veteran maintained 
normal hearing acuity throughout service, including at 
separation.

The Veteran has asserted that the separation audiogram was not as 
detailed and thorough as other hearing tests that have been 
administered in the past; however, the Board notes that the 
August 1969 separation examination report contains findings from 
audiometric testing that was conducted at that time, which, in 
the Board's opinion, is the most competent and probative evidence 
available as to the Veteran's hearing acuity at that time.  

Nevertheless, the Board acknowledges that the lack of any 
evidence showing the Veteran exhibited hearing loss consistent 
with the regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court has held that, where there [is] no evidence of 
a veteran's hearing disability until many years after separation 
from service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that the 
veteran incurred an injury in service."  Hensley, 5 Vet. App. at 
160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this case, the evidence shows the Veteran met the criteria for 
a bilateral hearing loss disability as shown in the VA audio 
examination report dated March 2007.  See also private audiograms 
dated March 2004 and December 2006.  Therefore, the critical 
question is whether the Veteran's current bilateral hearing loss 
is causally related to service.  

The Veteran has asserted that his hearing impairment was first 
discovered when he sought treatment at a health care clinic in 
2000, and the evidentiary record does not contain any other lay 
or medical evidence that shows the Veteran complained of or 
sought treatment for a bilateral hearing impairment prior to that 
time, including during service.  See May 2006 statement from the 
Veteran.  This gap of more than 30 years in the record militates 
against a finding that his reported in-service noise exposure 
caused a chronic hearing impairment, and also rebuts any 
assertion of continuity of symptomatology since separation from 
service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Indeed, the Veteran has not asserted that he has 
suffered from impaired hearing during service or that his 
impaired hearing continued thereafter.  Instead, the Veteran has 
reported that his impaired hearing was first noticed by him and 
medical professionals more than 30 years after service, which is 
evidence against his claim.  

Nevertheless, in support of his claim, the Veteran has submitted 
a statement from a private health care provider who purports to 
link the Veteran's current hearing impairment to his military 
service.  In December 2006, M.U., M.S., CCC-A, noted the 
Veteran's report of significant noise exposure during Vietnam as 
an "EOD specialist" and the current evidence of bilateral high 
frequency sensorineural hearing loss before opining that there is 
greater than 50 percent chance that the Veteran's hearing loss 
was caused by his military service as a bomb disposal expert.  

While the December 2006 medical record and associated audiogram 
report are considered competent medical evidence, the Board 
ascribes lessened probative value to the opinion provided because 
it does not appear that the examiner was aware of all relevant 
facts in this case.  Indeed, there is no indication that M.U. had 
access to the Veteran's service treatment records or that he was 
otherwise aware that audiograms conducted during the Veteran's 
military service revealed normal hearing bilaterally, despite his 
report of in-service noise exposure.  While the lack of evidence 
showing a bilateral hearing impairment during service is not 
fatal to the Veteran's claim, the Board finds that this 
information is relevant and critical to a determination of 
whether hearing loss that was manifested several years after 
service is related thereto.  Therefore, the Board finds that the 
nexus opinion provided in December 2006 is less than dispositive 
of whether the Veteran's current hearing impairment is related to 
service and is afforded lessened probative value.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In evaluating the ultimate merit of this claim, the Board finds 
that the most competent and probative evidence of record is the 
opinion provided by the physician who conducted the March 2007 VA 
audio examination.  After reviewing the claims file and examining 
the Veteran, which included an interview of the Veteran that 
noted his contentions, the VA examiner determined that it is not 
likely that the Veteran's hearing loss is a result of his 
military noise exposure.  In making this determination, the March 
2007 VA examiner noted that the Veteran's hearing was within 
normal limits when he entered and was released from service.  

It appears that the opinion provided by the March 2007 VA 
examiner is based upon all relevant facts in this case, as the 
examiner reviewed the claims file, interviewed the Veteran, and 
conducted an objective audiological examination.  Therefore, the 
March 2007 VA examination was adequate to evaluate the Veteran's 
current hearing impairment and is considered the most competent 
and probative evidence of record that addresses the likelihood 
that the Veteran's current hearing impairment is related to his 
military service.  In this regard, the Board again notes that, 
while the lack evidence showing in-service hearing loss is not 
conclusive as to this claim, the Board finds probative that a 
medical professional knowledgeable in evaluating hearing acuity 
reviewed the claims file, examined the Veteran, and determined, 
based upon his medical expertise, that it is not likely that the 
Veteran's current bilateral hearing impairment is related to 
service.  

In sum, the Board finds the preponderance of the evidence is 
against a finding that the Veteran's current hearing impairment 
is related to his military service, to include any noise exposure 
therein.  While there is competent evidence of in-service noise 
exposure, there is no indication or allegation that the Veteran 
complained of or sought treatment for a hearing impairment until 
more than 30 years after service and the most competent and 
probative medical evidence of record reflects that is unlikely 
that the current hearing impairment is related to service.  
Therefore, the Veteran's claim must be denied.  

Service connection for bilateral hearing loss on a presumptive 
basis is not available in this case, because, as noted, there is 
no indication that the Veteran manifested an organic disease of 
the nervous system, shown to include hearing loss, to a 
compensable degree within his first post-service year or at any 
time since service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Lumbar Spine

The Veteran has asserted that service connection is warranted 
because he believes his current lumbar spine disability is 
related to his military service.  Specifically, the Veteran has 
asserted that he injured his back during construction of an 
earth-covered bunker in Vietnam.  He has reported that he 
received medication to treat his back pain during service and 
that he thinks the heavy lifting in service was the beginning of 
his current problem.  See February 2007 statement from the 
Veteran.  

The service treatment records do not contain any complaints, 
treatment, or findings related to a back injury or problem, and 
the Veteran specifically denied having any recurrent back pain at 
his separation examination in August 1969.  Nevertheless, the 
Veteran is competent to provide evidence regarding the symptoms 
he has experienced and, thus, his report of in-service back 
injury and pain is considered competent lay evidence.  

The first time the Veteran is shown to have a back problem is in 
June 1987 when he sought treatment for back pain that he 
described as pain in the left shoulder blade that was radiating 
down his back.  The Veteran reported that another physician 
conducted an X-ray of his back the year before but he was told 
the X-ray did not reveal any problems.  He also reported that 
there were no known injuries to his back but that his back pain 
was worse, especially when doing yard work.  

The Board must find that the Veteran's statement, at that time, 
to a doctor, provides particularly negative evidence against his 
claim to the VA.  The Veteran has essentially stated in 1987 that 
he had no known injuries to his back at that time, totally 
undercutting his assertion that he has had a back problem since a 
back injury (in the Veteran's appeal to the Board in July 2007, 
he cites to a back "injury" associated with construction in 
Vietnam) in the military decades later.

The impression at that time from the examiner was generalized 
arthritis and acute bursitis of the left subscapular.  See June 
1987 private medical record.  

The Veteran has asserted that he first sought treatment for back 
pain five years after service but that he was unable to obtain 
records of that treatment, as that facility destroyed all 
inactive records older than 10 years.  See February 2007 
statement from the Veteran.  Nevertheless, the Veteran has 
asserted that the diagnosis rendered at that time was similar to 
his current diagnosis of degenerative disc problems involving his 
lumbar spine.  

While the Veteran is competent to report that he sought treatment 
for back pain five years after service, his report that he was 
diagnosed with degenerative disc problems at that time is not 
considered a competent evidence of a diagnosis rendered at that 
time, as that diagnosis requires confirmation by radiographic or 
other medical evidence, which is not included in the record.  His 
own statements in 1987 also deeply impact his credibility 
regarding this assertion.   

Nevertheless, the post-service treatment records reflect that the 
Veteran has occasionally complained of and sought treatment for 
back pain that has been variously diagnosed as muscle strain, 
mild degenerative disc disease at L4-L5 and L5-S1, lumbar spine 
pain, and spinal stenosis.  See private medical records dated 
from 1987 to 2007.  The medical evidence does not contain any 
indication as to the etiology of the Veteran's current lumbar 
spine other to indicate that it began decades after service and 
there is no indication that any of his treating physicians have 
related his current back problems to service.  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for a lumbar 
spine disability.  While the Veteran has asserted that he 
incurred a back injury during service, the service treatment 
records are negative for any complaints or treatment for a back 
problem during service and there is no indication that he 
complained of back problems until more than five years 
thereafter.  The gap of many years in the record is evidence 
against the claim, as the lack of lay or medical evidence 
documenting continued symptoms of back pain following service 
preponderates against a finding that the reported in-service back 
injury caused a chronic disorder or any allegation of continuity 
of symptomatology since service.  See Maxson, supra.  In 
addition, the Board finds probative that, when the Veteran is 
first shown to have received treatment for a back problem, he did 
not relate his back pain to an in-service injury or report that 
he has continued to suffer from back pain since service, or 
indicate that he even had a back injury.  In fact, the Veteran 
specifically denied any injury to his back.  Moreover, the Board 
notes that no medical professional has related the Veteran's 
current lumbar spine disability to his military service and, 
without evidence of continuity of symptomatology, the Veteran's 
statements that his current disability is related to service is 
otherwise without merit as it is outweighed by the post-service 
treamtment records, which include the Veteran's own statements.  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for a lumbar 
spine disability, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of how disability ratings and 
effective dates are assigned, as required by Dingess, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim as the RO has obtained 
the Veteran's service treatment records, as well as all private 
treatment records identified by the Veteran.  The Veteran was 
also afforded a VA examination in conjunction with his hearing 
loss claim in March 2007.  Significantly, the Veteran has not 
submitted or identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair disposition 
of this appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran has not been provided a VA 
examination in conjunction with this claim; however, there is no 
indication that his current lumbar spine disability may be 
related to service, there are indications of high probative that 
weigh against such a finding, and there is no credible lay 
evidence of continuity of symptomatology or a medical opinion of 
record that relates his current lumbar spine disability to 
service.  Therefore, a VA examination is not necessary in this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  





ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to service connection for a lumbar spine disability 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


